Citation Nr: 1721465	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected post-operative right knee injury with surgical scar and/or bilateral pes planus with congenital anomalies.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Board reopened the Veteran's claim for service connection for a left knee disorder and remanded the claim on the merits for additional development.  The case now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed left knee disorder of strain and patellar tendinitis is caused by his service-connected post-operative right knee injury with surgical scar.


CONCLUSION OF LAW

Left knee strain and patellar tendinitis is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for left knee strain and patellar tendinitis herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his left knee disorder is caused by his service-connected skeletal disorders, which include his service-connected post-operative right knee injury with surgical scar and bilateral pes planus with congenital anomalies.  He alleges that compensating for the injuries he sustained to his feet and right knee force him to compensate with his left knee, which in turn caused his left knee disorder.   

As an initial matter, the Board finds the competent evidence of record confirms the Veteran was diagnosed with left knee patellar tendinitis during a March 2011 VA examination and left knee strain in conjunction with an October 2014 VA examination.

In March 2011 a VA examiner opined that "[i]t is less likely as not that the [V]eteran's current left knee condition is related to his service-connected right knee condition."  In his rationale, the examiner stated, "[r]eview of orthopedic literature reveals no credible, peer reviewed studies that support the contention that degenerative changes of the joint may induce degenerative changes in another joint either of the affected or contralateral extremity or spine even in the setting of leg length discrepancy."  In April 2014, the Board remanded the appeal for procurement of an addendum opinion as the 2011 examiner did not address whether the Veteran's left knee disorder was aggravated by his right knee disorder, or caused or aggravated by his bilateral pes planus and did not address whether the changes in the Veteran's gait and posture, due to his right knee disability and bilateral pes planus, could cause or aggravate his left knee patellar tendinitis.  

Pursuant to the April 2014 remand, the Veteran was afforded a second VA examination in October 2014.  The 2014 examiner initially noted a diagnosis of left knee strain, but subsequently found "there were no left knee functional abnormalities noted on examination."  The examiner then reported that there was no causal relationship between the Veteran's left knee disability and his right knee disability and pes planus.  As the opinion is internally inconsistent, and the examiner did not provide an opinion as to whether the Veteran's service-connected right knee or pes planus aggravated his left knee, did not provide a rationale for the opinion he did provide, and did not comment on whether changes in the Veteran's gait and posture due to his service-connected disabilities could have caused his left knee disorder, the Board affords the opinion no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").     

Thereafter, in June 2015 an addendum opinion was provided by a third examiner.  The 2015 examiner opined that the Veteran's left knee disorder was less likely than not proximately due to or aggravated beyond its natural progression by the Veteran's service-connected pes planus.  In support thereof, the examiner noted there was no medical record evidence to support the Veteran's assertion and there was no pathophysiologic relationship.  Further, the examiner noted that "strain" is caused by overuse and is usually acute and that the Veteran's VA "Problem List" did not include a diagnosis of left knee strain.  However, as noted by the Veteran's representative in the April 2017 Informal Hearing Presentation, it is unclear from the opinion report what the examiner means in regard to the absence of medical records indicating a relationship between the disorders.  In this regard, the examiner could be indicating that the Veteran's specific records do not contain information to support the relationship or that medical treatise information is unavailable to support the assertion.  Additionally, the Board notes the opinion is also internally inconsistent as the examiner seemed to base his opinion, at least in part, on the fact that the Veteran's left knee strain is not documented in a computerized list curated by VA, despite the fact that the strain was documented in the aforementioned October 2014 examination report and the Veteran was diagnosed with left knee patellar tendinitis during the March 2011 examination.  Finally, the examiner failed to comment on the changes in the Veteran's gait due to his service-connected conditions.  Thus, the Board also affords this opinion no probative weight.  Id.

The record also contains a July 2014 private opinion from the Veteran's podiatric physician, L.B., DPM.  She observed that she had treated the Veteran since January 2014 and that it was "highly probable that the altered biomechanics during ambulation with his chronic right knee condition has led to pain and discomfort [in the] opposite limb.  It is likely that [the Veteran's] left foot and left knee ailments are [a] result of pain and disability of his right knee."  

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected right knee disability caused his left knee disorder.  In this regard, the Board finds the Veteran's treating podiatric physician's assessment to be highly probative as she has treated the Veteran for a number of months, allowing her to more fully understand the nature of his particular disability picture.  In addition, she had more time to assess the Veteran's condition prior to providing an opinion, as opposed to the VA examiners who only briefly spoke with the Veteran and did not provide probative medical opinions.  Finally, her opinion provided an admittedly succinct rationale, but it reflected consideration of the relevant facts and was not internally inconsistent.  Therefore, the Board finds it is the most probative evidence of record. 

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that service connection for left knee strain and patellar tendinitis is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left knee strain and patellar tendinitis is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


